Exhibit 10.4

 

TRADEMARK
LICENSE AGREEMENT

`

between

 

AGILENT TECHNOLOGIES, INC.

 

and

 

KEYSIGHT TECHNOLOGIES, INC.

 

Effective as of August 1, 2014

 

--------------------------------------------------------------------------------


 

TRADEMARK LICENSE AGREEMENT

 

This Trademark License Agreement (this “License”) is effective as of August 1,
2014, (the “Effective Date”) between Agilent Technologies, Inc., a Delaware
corporation (“Agilent”), and Keysight Technologies, Inc., a Delaware corporation
(“Keysight”).

 

WHEREAS, pursuant to the Separation and Distribution Agreement entered into by
and between Keysight and Agilent (the “Separation Agreement”), the parties have
agreed to separate the Keysight Business (as defined below) from Agilent;

 

WHEREAS, it is the intent of the parties, in accordance with the Separation
Agreement and the other agreements and instruments provided for therein, that
Agilent convey, and cause its Affiliates to convey, to Keysight and its
Affiliates substantially all of the Keysight Business and assets of the Keysight
Business and that Keysight and its Affiliates assume certain of the liabilities
related to the Keysight Business;

 

WHEREAS, Agilent and Keysight have also entered into an Intellectual Property
Matters Agreement, of even date herewith (the “IPMA”), which provides among
other things, for the assignment and transfer of certain intellectual property
rights; and

 

WHEREAS, the parties agree that Agilent will license the Licensed Marks (as
defined below) to Keysight.

 

NOW, THEREFORE, in consideration of the mutual promises of the parties, and of
good and valuable consideration, it is agreed by and between the parties as
follows:

 

ARTICLE I
DEFINITIONS

 

For the purpose of this License, unless specifically defined otherwise in this
License, all defined terms will have the meanings set forth in the Separation
Agreement and/or the IPMA, as applicable:

 

1.1          “Affiliate” means Affiliate as defined in the Separation Agreement.

 

1.2          “Agilent Blue” means the shade of blue color used in the Spark
Licensed Mark and elsewhere which is both an unregistered common-law mark as
well as Agilent trade dress element.

 

1.3          “Agilent Enterprise Quality Director” means the contact specified
in Exhibit E.

 

1.4          “Agilent Lime Green” means the shade of lime green color used in
the Eco-Label Symbol and elsewhere, which is both an unregistered common-law
mark as well as Agilent trade dress element.

 

1.5          “Authorized Dealer” means any distributor, dealer, OEM customer,
VAR customer, VAD customer, systems integrator or other agent that on or after
the Effective Date is

 

2

--------------------------------------------------------------------------------


 

authorized by Keysight or any of its Affiliates to market, advertise, sell,
lease, rent, service, distribute or otherwise offer a Licensed Product.

 

1.6          “Collateral Materials” means all packaging, tags, labels,
instructions, warranties and other materials of any similar type associated with
the Licensed Products that are marked with at least one of the Licensed Marks
and distributed to the customer in connection with the Sale and Service of the
Licensed Product as well as end user license agreements and other agreements or
licenses relating to a Licensed Product.

 

1.7          “Contract Manufacturer” means any Third Party who manufactures
Licensed Products for Keysight or its Affiliates under written agreements and
sells such Licensed Products only to Keysight or its Affiliates.

 

1.8          “Corporate Identity Materials” means materials that are not
Keysight Products or Keysight Product-related and that Keysight may now or
hereafter use to communicate its identity, including, by way of example and
without limitation, business cards, letterhead, stationery, paper stock and
other supplies, signage on real property, buildings, fleet and uniforms.

 

1.9          “Dispute” means the term defined in Section 13.3.

 

1.10        “Distribution Date” means Distribution Date as defined in the
Separation Agreement.

 

1.11        “Eco-Label Symbol” means the Agilent created symbol shown in the
figure, below, which serves as a visual cue used in association with an
eco-friendly message.  Although it is not currently a registered trademark in
any jurisdiction, Agilent owns the copyright in this symbol, as well as such
common law trademark rights and trade dress rights as may have accrued through
Agilent’s usage in commerce.

 

[g179591mi01i001.jpg]

 

1.12        “Guideline Initial Cure Period” means the term defined in   
Section 6.1.

 

1.13        “Internal Parts” means the subset of Licensed Products that are
parts and components inside a Keysight instrument and which are not visible to
the end user during normal operation of that instrument.   For the avoidance of
doubt “normal operation” for purposes of this definition does not include
inspection, calibration, maintenance, and service, or any other activity which
would involve the removal or opening of a fastener or panel to gain access to
the interior of the Keysight instrument.

 

3

--------------------------------------------------------------------------------


 

1.14        “Initial Cure Period” means the term defined in Section 8.1.

 

1.15        “Keysight Business” means Keysight Business as defined in the
Separation Agreement.

 

1.16        “Keysight Director of Quality” means the contact specified in
Exhibit E.

 

1.17        “Keysight Overlap Field” means Keysight Overlap Field as defined in
the IPMA.

 

1.18        “Keysight Primary Field” means Keysight Primary Field as defined in
the IPMA.

 

1.19        “Keysight Quality Reports” means the term defined in Section 7.3(a).

 

1.20        “Keysight Product” means Keysight Product as defined in the IPMA.

 

1.21        “Law” means Law as defined in the Separation Agreement.

 

1.22        “Legacy Products” means products which are not on Agilent’s
published corporate price list as of one day prior to the Effective Date, but
which once were on Agilent’s, or its predecessors-in-interest corporate price
list and which relate to the Keysight Primary Field or Keysight Overlap Field.

 

1.23        “Licensed Marks” means the Agilent Marks listed on Exhibit A of this
License.

 

1.24        “Licensed Products” means any of the following:  (1) Keysight
Products on Agilent’s published corporate price list as of one day prior to the
Effective Date; (2) Keysight Products available for purchase from Agilent or an
Affiliate as special orders as of July 31, 2014; (3) parts, components or
software for Keysight Products or Legacy Products which are sold by Agilent as
of one day prior to the Effective Date; (4) any new versions of items (1),
(2) or (3), above, that have merely minor incremental differences, (5) software
containing a Mark Displaying Software Code Block; and (6) services including
maintenance (whether diagnostic, preventive, remedial, warranty or
non-warranty), parts replacement, components (including software) support, and
similar services associated with Licensed Products or Legacy Products, pursuant
to Maintenance Contracts or otherwise.

 

1.25        “Maintenance Contracts” means agreements pursuant to which Keysight,
its Affiliates or their Authorized Dealers or their designees provide repair and
maintenance services (whether preventive, diagnostic, remedial, warranty or
non-warranty) in connection with Licensed Products or Legacy Products, including
without limitation, agreements entered into by Agilent or its
predecessors-in-interest prior to August 1, 2014 and assigned to Keysight.

 

1.26        “Mark” means any trademark, service mark, trade name, domain name,
URL or other electronic identifier, and the like or other word, name, symbol or
device or any combination thereof, used or intended to be used by a Person to
identify and distinguish the products or services of that Person from the
products or services of others and to indicate the

 

4

--------------------------------------------------------------------------------


 

source of such products or services, including without limitation all
registrations and applications therefor throughout the world and all common law
and other rights therein throughout the world.

 

1.27        “Mark Displaying Software Code Block” means software code segments
written before the Distribution Date and included in software that is either a
Keysight Product, or designed to run on, a Keysight Product or Legacy Product,
and which result in a Licensed Mark being displayed to a user.  Examples of
screens where such displays often appear include: installation instructions,
splash screens, license information, and help information.

 

1.28        “Marketing Materials” means advertising, promotions, display
fixtures or similar type literature or things, in any medium, for the marketing,
promotion or advertising of the Sale or Service of the Licensed Products or
parts therefor that are marked with at least one of the Licensed Marks.

 

1.29        “Non-Customer-Facing Parts” means tangible parts which contain or
bear Licensed Marks that are not visible to end customers in the ordinary course
of use.  For the avoidance of doubt, “ordinary course of use” for purposes of
this definition includes normal inspection, use, calibration, maintenance, and
service.  Examples of Non-Customer-Facing Parts include a semiconductor die
which bears a Licensed Mark but which is sold in an encapsulated form (where the
encapsulation does not bear a Licensed Mark) and software whose source code
includes a Licensed Mark, but whose user accessible interfaces do not bear
Licensed Marks.  It also includes tangible parts where the Licensed Mark has
been obscured and is thus not visible, perhaps because a label has been affixed
over the Licensed Mark.

 

1.30        “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

1.31        “Quality Standards” means written standards of quality applicable to
the Licensed Products, as in use immediately prior to the Effective Date, unless
otherwise modified in writing by Keysight from time to time during the Term of
this License and communicated to Agilent for review/approval.

 

1.32        “Second Cure Period” means the term defined in Section 8.2.

 

1.33        “Second Guideline Cure Period” means the term defined in
Section 6.2.

 

1.34        “Sell” means to sell, transfer, lease or otherwise dispose of a
product. “Sale” and “Sold” have the corollary meanings ascribed thereto.

 

1.35        “Service” means to repair, refurbish, fix, perform any maintenance
or otherwise review a Sold Licensed Product, so that such product continues to
operate in normal, working conditions, or to diagnose any existing operational
issues with such Licensed Product.

 

1.36        “Subsidiary” means Subsidiary as defined in the Separation
Agreement.

 

1.37        “Term” means the term defined in Section 3.2 of this License.

 

5

--------------------------------------------------------------------------------


 

1.38        “Third Party” means a Person other than Agilent and its Affiliates
or Keysight and its Affiliates.

 

1.39        “Trademark Usage Guidelines” means the written guidelines for proper
usage of the Licensed Mark that are in use immediately prior to the Effective
Date and located at:  http://www.agilent.com/secure/agilentbrand/.

 

User Name:  brandid
Password:  spark.

 

For literature, packaging, exhibit standards, emarketing, learning products, web
and Third Party Marks use standards located at: 
http://www.agilent.com/secure/trademark.

 

User Name:  trademark
Password:  ez4u.

 

For product labeling, use the product labeling standards attached hereto as
Exhibit B.

 

Agilent shall notify Keysight in writing of any change to the above URLs, user
names, or passwords.   All such standards and guidelines may be revised and
updated by Agilent from time to time during the Term in writing at the sites
listed above or by written communication to Keysight, at Agilent’s sole
discretion with regard to the product labeling standards.  With regard to
product labeling embedded into the manufacturing process, any such labeling that
was created by Agilent and used on Licensed Products as of the Effective Date
will be deemed to be in compliance with any product labeling standards, provided
the embedded product labeling has not been altered by Keysight or its
Affiliates.

 

1.40        “Unencapsulated Integrated Circuits” means the Licensed Products
listed in Exhibit C.

 

ARTICLE II
LICENSES

 

2.1          LICENSE GRANT.  Agilent grants to Keysight a personal,
non-exclusive, worldwide and non-transferable (except as set forth in
Section 11.3 hereof) license to the Licensed Marks, Agilent Blue, Agilent Lime
Green, and the Eco-Label Symbol commencing on the day prior to the Effective
Date and continuing for their respective stated license terms as set out in
Article III below, to use for the respective license term the Licensed Marks on
or in connection with:

 

(a)           Corporate Identity Materials;

 

(b)           Licensed Products,

 

(c)           Collateral Materials, and

 

6

--------------------------------------------------------------------------------


 

(d)           Marketing Materials,

 

all in connection with the Sale, offer for Sale, support, and Service of such
Licensed Products (or in the case of Licensed Products in the form of software,
in connection with the licensing of such Licensed Products).

 

2.2     LICENSE RESTRICTIONS.

 

(a)     Keysight may not make any use whatsoever, in whole or in part, of the
Licensed Marks or Agilent Blue, as any part of or otherwise in direct connection
with Keysight’s corporate name, trade name, “doing business as” name, fictitious
name or Internet domain name, or on any Corporate Identity Materials, without
the prior written consent of Agilent, except as expressly set forth in
Section 3.3 (a)-(c) below.  Nothing herein shall prevent or restrict Keysight
from making informational use of the Licensed Marks as stated in Section 2.8
herein.

 

(b)     Except for those combined marks expressly listed in this 2.2(b),
Keysight may not use any Licensed Mark in direct association with another Mark
such that the two Marks appear to be a single Mark or in any other composite
manner with any Marks of Keysight or any Third Party.  Keysight shall cease use
of the listed combined marks within five (5) years of the Distribution Date.

 

(i)            Agilent Advantage

(ii)           Agilent Assured

(iii)          Agilent Assureme

(iv)          Agilent Certiprime (and Design)

(v)           Agilent CXA

(vi)          Agilent Direct

(vii)         Agilent Easyexpert

(viii)        Agilent Fault Detective

(ix)          Agilent Instapin

(x)           Agilent N2X

(xi)          Agilent Open

(xii)         Agilent Open (and Design)

(xiii)        Agilent Vee

(xiv)        MyAgilent

 

(c)           In all respects, Keysight’s usage of the Licensed Marks during the
Term pursuant to the license granted hereunder shall be in a manner consistent
with the high standards, reputation and prestige of Agilent as represented by
its use of the Licensed Marks, and any usage by Keysight that is inconsistent
with the foregoing shall be deemed to be outside the scope of the license
granted hereunder.

 

7

--------------------------------------------------------------------------------


 

2.3                               LICENSEE UNDERTAKINGS.  As a condition to the
licenses granted hereunder, Keysight undertakes to Agilent that:

 

(a)                                 Keysight shall not use the Licensed Marks
(or any other Mark of Agilent) in any manner contrary to public morals, in any
manner which is deceptive or misleading, which ridicules or is derogatory to the
Licensed Marks, or which compromises or reflects unfavorably upon the goodwill,
good name, reputation or image of Agilent or the Licensed Marks, or which might
jeopardize or limit Agilent’s proprietary interest therein.

 

(b)                                 Keysight shall not use the Licensed Marks or
any other Agilent Mark in connection with any products other than the Licensed
Products, including without limitation any other products sold and/or
manufactured by Keysight.

 

(c)                                  Keysight shall not:  (i) misrepresent to
any Person the scope of its authority under this License, (ii) incur or
authorize any expenses or liabilities chargeable to Agilent or (iii) take any
actions that would impose upon Agilent any obligation or liability to a Third
Party other than obligations under this License or other obligations which
Agilent expressly approves in writing for Keysight to incur on its behalf.

 

(d)                                 All press releases and corporate advertising
and promotions that embody the Licensed Marks and messages conveyed thereby
shall be consistent with the high standards and prestige represented by the
Licensed Marks.

 

2.4                               RESERVATION OF RIGHTS.  Except as otherwise
expressly provided in this License, Agilent shall retain all rights in and to
the Licensed Marks and all other Agilent Marks, including without limitation:

 

(a)                                 all rights of ownership in and to the
Licensed Marks;

 

(b)                                 the right to use (including the right of
Agilent’s Affiliates to use) the Licensed Marks, either alone or in combination
with other Marks, in connection with the marketing, offer or provision of any
products or services, except for the Licensed Products; and

 

(c)                                  the right to license Third Parties to use
the Licensed Marks, except on the Licensed Products.

 

2.5                               SEARCH ENGINE AUTHORITY.  Agilent hereby
authorizes Keysight to utilize the Licensed Marks as keywords in
pay-for-placement online advertising, such as through search engines for a
period ending on November 1, 2019, provided that such use is limited to Keysight
Products, e.g., “Agilent Oscilloscope,” and does not overlap with any Agilent
retained products, e.g., “Agilent Lab Software” or “Agilent Analyzer.”

 

2.6                               THIRD-PARTY LICENSES.  Nothing in this License
shall be construed to prevent Agilent from granting any licenses for the use of
the Licensed Marks or from utilizing the Licensed Marks in any manner
whatsoever, except in relation to the Licensed Products following the
Distribution Date.

 

8

--------------------------------------------------------------------------------


 

2.7                               NOTIFICATION.  Except as would be a violation
of Law, Keysight agrees to notify all customers receiving parts and materials
bearing the Licensed Marks that Keysight is the source of and is the proper
contact for such products, parts and materials.

 

2.8                               REFERENCES TO AGILENT.  It is understood and
agreed that it shall not be a violation of this License for Keysight, its
Affiliates or its Authorized Dealers, at any time during or after the Term, to
make accurate references to the fact that Keysight has succeeded to the business
of Agilent with respect to the Licensed Products, or to advertise or promote its
or their provision of maintenance services or supply of spare parts for Licensed
Products or Legacy Products previously sold under any of the Licensed Marks,
provided that Keysight, its Affiliates and its Authorized Dealers do not in
connection therewith claim to be authorized by Agilent in any manner with
respect to such activities and do not brand any products, Marketing Materials,
Collateral Materials or parts Sold after the Term with any of the Licensed Marks
in a manner that is inconsistent with this Article II.  Notwithstanding the
foregoing, it shall not be a violation of this License, either during or after
the Term of this License, for Keysight to refer to Agilent in a nominative or
non-trademark use, such as a statement that Keysight’s parts and components are
compatible with Licensed Products previously sold by Agilent, as long as such
use is not misleading or would otherwise cause consumer confusion.  For the
avoidance of doubt, Keysight may make accurate references to the fact that
Keysight has succeeded to the business of Agilent with respect to the Licensed
Products within its Corporate Identity Materials.  In addition, it shall not be
a violation of this License, either during or after the Term of this License for
Keysight products, in response to a software identification command, including
but not limited to a SCPI command, to identify themselves in a way that may
include “Agilent” or “Agilent Technologies.”  Further, it shall not be a
violation of this License, either during or after the Term of this License, for
Keysight products to utilize the USB Vendor ID associated with Agilent.

 

2.9                               EXISTING INVENTORY OF PARTS AND COMPONENTS. 
It is understood and agreed that it shall not be a violation of this License,
either during or after the Term of this License, for Keysight to sell as spare
parts or components, or to utilize in maintenance (whether diagnostic,
preventive, remedial, warranty or non-warranty) or refurbishment of any Licensed
Products or Legacy Products any Licensed Products that were any of the
following, and such sale or use is not misleading or would otherwise cause
consumer confusion:

 

(a)                                 Made under license;

(b)                                 In Keysight inventory as of the Distribution
Date;

(c)                                  Part of lifetime buy initiated prior to the
Distribution Date; or

(d)                                 Software substantially unmodified after the
Distribution Date.

 

2.10                        NON-CUSTOMER-FACING PARTS. It is understood and
agreed that it shall not be a violation of this License, either during or after
the Term of this License, for Keysight to sell or distribute Non-Customer-Facing
Parts provided such is not misleading or would otherwise cause consumer
confusion.

 

2.11                        UNMODIFIED COPYRIGHTED WORKS.  It is understood and
agreed that it shall not be a violation of this License, either during or after
the Term of this License, for Keysight to exercise their rights in copyrighted
works (including but not limited to software,

 

9

--------------------------------------------------------------------------------


 

documents, presentation materials, learning products, application notes, and
videos), including the right to distribute and publically display such works,
where the copyright has been assigned by Agilent to Keysight as of the
Distribution Date even if such works bear a Licensed Mark, as long as such
remain substantially unmodified from the Distribution Date, and such exercise of
copyright rights is not misleading or would otherwise cause consumer confusion.

 

2.12                        REPAIR AND REFURBISHMENT.  It is understood and
agreed that it shall not be a violation of this License, either during or after
the Term of this License, for Keysight to repair or refurbish any Licensed
Product or Legacy Product bearing a Licensed Mark, or to sell or distribute any
such refurbished or repaired Licensed Product or Legacy Product, as long as such
activity is not misleading or would otherwise cause consumer confusion.

 

2.13                        INDEMNIFICATION.  Keysight and its Affiliates shall
indemnify Agilent and its Affiliates and hold them harmless from all Third Party
claims arising out of or relating to their use or sale of any products, parts or
materials using or containing any of the Licensed Marks from and after the
Distribution Date and any sales activities relating thereto.

 

ARTICLE III
TERM OF LICENSE

 

3.1                               The term of each of the licenses granted
pursuant to Section 2.1 above shall begin on the Effective Date and, unless
terminated sooner pursuant to the provisions of Articles VIII or XI hereof,
shall last for the periods set forth in Section 3.3 below.

 

3.2                               “Term” means the period of time Keysight is
permitted to use the Licensed Marks.

 

3.3                               Except as provided for in Sections 2.9 through
2.13, above, Keysight agrees to discontinue all use of the Licensed Marks no
later than the expiration of the Terms shown below:

 

(a)                                 Corporate Identity Materials:  six
(6) months from the Distribution Date;

 

(b)                                 Licensed Products and associated Collateral
Materials and Marketing Materials: except as provided in Sections 3.3 (c),
(d) or (e) below, five (5) years from the Distribution Date;

 

(c)                                  Internal Parts:  twenty (20) years from the
Distribution Date;

 

(d)                                 Licensed Products listed in Exhibit D: 
twenty (20) years from the Distribution Date; and

 

(e)                                  Unencapsulated Integrated Circuits:  Until
removed from the Keysight corporate price list.

 

3.4                               Keysight agrees to timely notify Agilent when
all of the Unencapsulated Integrated Circuits have been removed from the
Keysight corporate price list.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV
PERMITTED SUBLICENSES

 

4.1                               SUBLICENSES.

 

(a)                                 SUBLICENSES TO AFFILIATES AND CONTRACT
MANUFACTURERS.  Subject to the terms and conditions of this License, including
all applicable Quality Standards, Quality Control Monitoring, and Trademark
Usage Guidelines and other restrictions in this License, Keysight may grant
sublicenses to its Affiliates and to Contract Manufacturers entering into
Contract Manufacturer agreements with Keysight (collectively “sublicensees”) to
use the Licensed Marks in accordance with the license grant in Section 2.1
above; provided that:  (i) Keysight enters into a written sublicense agreement
with each such sublicensee and (ii) such agreement does not include the right to
grant further sublicenses other than sublicenses between Affiliates of
Keysight.  Keysight shall provide copies of such written sublicense agreements
to Agilent upon request.  If Keysight grants any sublicense rights pursuant to
this Section 4.1(a) and any such sublicensee ceases to be an Affiliate or
Contract Manufacturer, then the sublicense granted to such Affiliate or Contract
Manufacturer pursuant to this Section 4.1(a) shall terminate immediately upon
cessation.

 

(b)                                 SUBLICENSES TO TRANSFEREES.  If Keysight
transfers a going business (but not all or substantially all of its business or
assets), and such transfer includes at least one marketable product and tangible
assets having a net value of at least twenty-five million U.S. dollars
($25,000,000) then, subject to the terms and conditions of this License,
including all applicable Quality Standards, Quality Control Monitoring, and
Trademark Usage Guidelines and other restrictions in this License, Keysight may
grant sublicenses to the transferee of such business to use the Licensed Marks
on the Keysight Products that are in the transferred business as of the
effective date of the transfer in accordance with the license grant set forth in
Section 2.1 above; provided, that:  (i) Keysight enters into a written
sublicense agreement with the sublicensee, (ii) such agreement does not include
the right to grant further sublicenses and (iii) in any event, such sublicense
shall terminate ninety (90) days after the effective date of the transfer. 
Keysight shall provide copies of such written sublicense agreements to Agilent
upon request.  Keysight shall remain responsible and liable to Agilent for all
acts or omissions of such permitted sublicensees with respect to the Licensed
Marks or this License if such acts or omissions were made by Keysight.

 

4.2                               AUTHORIZED DEALERS’ USE OF MARKS.  Subject to
the terms and conditions of this License, including all applicable Quality
Standards and Trademark Usage Guidelines and other restrictions in this License,
Keysight (and those Affiliates sublicensed to use the Licensed Marks pursuant to
Section 4.1) may allow Authorized Dealers to:  (a) Sell, otherwise distribute or
Service Collateral Materials and Licensed Products bearing the Licensed Marks,
(b) create and use Marketing Materials and (c) allow other Authorized Dealers to
do any or all of these things, provided that such Authorized Dealers agree to
full compliance with all relevant provisions of this License.  Keysight shall
remain responsible and liable to Agilent for all acts or omissions of Authorized
Dealers with respect to the Licensed Marks or this License if such acts or
omissions were made by Keysight.

 

11

--------------------------------------------------------------------------------


 

4.3                               ENFORCEMENT OF AGREEMENTS.  Keysight shall
take all reasonably appropriate measures at Keysight’s expense to promptly and
diligently enforce the terms of any sublicense agreement or other agreement with
any sublicensee or Authorized Dealer and shall restrain any such sublicensee or
Authorized Dealer from violating such terms, including without limitation: 
(a) monitoring the sublicensees’ and Authorized Dealers’ compliance with the
relevant Quality Standards and Trademark Usage Guidelines and causing any
non-complying sublicensee or Authorized Dealer promptly to remedy any failure;
(b) if need be, terminating such agreement; and/or (c) if need be, commencing
legal action, in each case using a standard of care consistent with Agilent’s
practices as of one day prior to the Effective Date, but in no case using a
standard of care less than what is reasonable in the industry.  In the event
that Agilent determines that Keysight has failed to promptly and diligently
enforce the terms of any such agreement using such standard of care, Agilent
reserves the right to enforce such terms, only after providing Keysight with
written notice and time to cure such failure to enforce consistent with the
procedures set forth in Articles VI and VIII.  If Keysight fails to cause
sublicensees to cure any defects, and Agilent elects to enforce its rights in
accordance with this paragraph, Keysight shall reimburse Agilent for its
reasonable litigation costs, attorneys’ fees, and expenses incurred in enforcing
the agreement, including out-of-pocket costs, attorneys’ fees, and expenses
incurred from litigation.

 

ARTICLE V
TRADEMARK USAGE GUIDELINES

 

5.1                               TRADEMARK USAGE GUIDELINES.  Keysight, its
Affiliates and Authorized Dealers shall use the Licensed Marks during the Term
only in a manner that is consistent with the Trademark Usage Guidelines.  To the
extent that Keysight’s use of the Licensed Marks is unchanged from how the
Licensed Marks were used in a product Sold by Agilent’s Electronic Measurement
Group prior to the Effective Date, such use in the counterpart Keysight product
shall be deemed to be consistent with the Trademark Usage Guidelines.

 

5.2                               TRADEMARK REVIEWS.  At Agilent’s reasonable
request, Keysight agrees to furnish or make available for inspection to Agilent
one (1) sample of Corporate Identity Materials, Licensed Products, Collateral
Materials and Marketing Materials of Keysight and its Affiliates that are marked
with one or more of the Licensed Marks.  Keysight further agrees to take
reasonably appropriate measures to require its Authorized Dealers to furnish or
make available for inspection to Keysight samples of Marketing Materials and
Collateral Materials of its Authorized Dealers.  If Keysight is notified or
reasonably determines that it or any of its Affiliates or Authorized Dealers is
not complying with any Trademark Usage Guidelines, it shall notify Agilent and
the provisions of Section 4.3 and Article VI hereof shall apply to such
noncompliance.

 

ARTICLE VI
TRADEMARK USAGE GUIDELINES ENFORCEMENT

 

6.1                               INITIAL CURE PERIOD.  If Agilent becomes aware
that Keysight or any of its Affiliates is not complying with any Trademark Usage
Guidelines, Agilent shall notify

 

12

--------------------------------------------------------------------------------


 

Keysight in writing, setting forth in reasonable detail a written description of
the noncompliance and any requested action for curing such noncompliance. 
Keysight shall then have forty-five (45) calendar days after receipt of such
notice (“Guideline Initial Cure Period”) to correct such noncompliance or submit
to Agilent a written plan to correct such noncompliance, which written plan
shall be reasonably acceptable to Agilent, unless Agilent previously
affirmatively concurs in writing, in its sole discretion, that Keysight or its
Affiliate is in compliance.  If Agilent or Keysight becomes aware that an
Authorized Dealer is not complying with any Trademark Usage Guidelines, Keysight
(but not Agilent) shall promptly notify such Authorized Dealer in writing,
setting forth in reasonable detail a written description of the noncompliance
and any requested action for curing such noncompliance.  Such Authorized Dealer
shall then have the Guideline Initial Cure Period to correct such noncompliance
or submit to Keysight a written plan to correct such noncompliance, which
written plan shall be reasonably acceptable to Keysight and Agilent.

 

6.2                               SECOND CURE PERIOD.  If the noncompliance with
the Trademark Usage Guidelines continues beyond the Guideline Initial Cure
Period, Keysight and Agilent shall each promptly appoint a representative to
negotiate in good faith actions that may be necessary to correct such
noncompliance.  The parties shall have thirty (30) calendar days following the
expiration of the Guideline Initial Cure Period to agree on corrective actions,
and Keysight shall have thirty (30) calendar days from the date of an agreement
of corrective actions to implement such corrective actions and cure or cause the
cure of such noncompliance (“Second Guideline Cure Period”).

 

6.3                               ENFORCEMENT UPON FAILURE TO CURE.  If the
noncompliance with the Trademark Usage Guidelines by Keysight or any Affiliate
(as the case may be) remains uncured after the expiration of the Second
Guideline Cure Period, then at Agilent’s election, Keysight or the non-complying
Affiliate (as the case may be) promptly shall cease using the non-complying
Corporate Identity Materials, Licensed Product, Collateral Materials and/or
Marketing Materials until Agilent reasonably determines that Keysight or the
non-complying Affiliate (as the case may be) has reasonably demonstrated its
ability and commitment to comply with the Trademark Usage Guidelines.  If the
noncompliance with the Trademark Usage Guidelines by an Authorized Dealer
remains uncured after the expiration of the Second Guideline Cure Period, then
at Keysight’s election, such Authorized Dealer promptly shall cease using the
non-complying Collateral Materials and/or Marketing Materials until Keysight
determines that such Authorized Dealer has demonstrated its ability and
commitment to comply with the Trademark Usage Guidelines.  Nothing in this
Article VI shall be deemed to limit Keysight’s obligations under Section 4.3
above or to preclude Agilent from exercising any rights or remedies under
Section 4.3 above.

 

ARTICLE VII
QUALITY STANDARDS

 

7.1                               GENERAL.  Keysight acknowledges that the
Licensed Products permitted by this License to be marked with one or more of the
Licensed Marks must continue to be of sufficiently high quality as to provide
protection of the Licensed Marks and the goodwill they symbolize, and at least
consistent and in compliance with the applicable Agilent Quality Standards in
effect as of the day prior to the Effective Date.  Prior to making any material
change

 

13

--------------------------------------------------------------------------------


 

in any applicable Quality Standard, Keysight shall first advise Agilent of the
anticipated change, and obtain Agilent’s consent before implementing it.

 

7.2                               QUALITY STANDARDS.  Keysight and its
Affiliates shall use the Licensed Marks only on and in connection with Licensed
Products that meet or exceed in all respects the applicable Quality Standards in
effect on the Distribution Date, or as otherwise mutually agreed between the
parties.

 

7.3                               QUALITY CONTROL MONITORING.

 

(a)                                 REPORTS:  Keysight will provide Agilent with
the quality reports in the form and at the frequency used by Agilent’s
Electronic Measurement Group as of July 31, 2014 (“Keysight Quality Reports”)
unless otherwise agreed in writing between the parties.  Keysight Quality
Reports should be sent electronically to Agilent Enterprise Quality Director or
a delegate using the contact information provided in Exhibit E.  If a Keysight
Quality Report is not submitted within fourteen (14) days of its respective due
date, Keysight shall be considered in violation of this provision and subject to
the provisions of Artilce VIII (including Section 8.4), below, except when the
parties have otherwise agreed in writing.

 

(b)                                 ADDITIONAL INFORMATION.  Any Agilent
concerns about the reports or their contents should be directed the Keysight
Director of Quality or authorized delegate using the contact information
provided in Exhibit E.  If Agilent determines that further information or other
action is needed, appropriate requests will be made via email to the Keysight
Director of Quality or authorized delegate, using the contact information
provided in Exhibit E, who will acknowledge such request within fifteen (15)
days of receipt.  The parties will then confer to exchange relevant information
and determine needed actions and applicable deadlines.

 

(c)                                  SAMPLES.  In addition, at Agilent’s
reasonable request, Keysight shall furnish or make available to Agilent for
inspection one (1) sample of each requested Licensed Product marked with one or
more of the Licensed Marks.

 

(d)                                 UPDATING CONTACT INFORMATION. Contact
information may be updated consistent with Section 8.6 of the Separation
Agreement, below, with a copy to Agilent Enterprise Quality Director and the
Keysight Director of Quality.

 

ARTICLE VIII
QUALITY STANDARD ENFORCEMENT

 

8.1                               INITIAL CURE PERIOD.  If Agilent becomes aware
that Keysight or any Affiliate is not complying with any Quality Standard or
transmitting the reports identified in Section 7.3(b), above, Agilent shall
notify Keysight in writing, setting forth in reasonable detail a written
description of the noncompliance and any requested action for curing such
noncompliance.  Following receipt of such notice, Keysight shall make an inquiry
promptly and in good faith concerning each instance of noncompliance described
in the notice.  Keysight shall then have thirty (30) calendar days after receipt
of such notice (“Initial Cure Period”) to correct such noncompliance or submit
to Agilent a written plan to correct such noncompliance, which

 

14

--------------------------------------------------------------------------------


 

written plan shall be reasonably acceptable to Agilent, unless Agilent
previously affirmatively concurs in writing, in its sole discretion, that
Keysight or its Affiliates is in compliance.

 

8.2                               SECOND CURE PERIOD.  If the noncompliance with
the Quality Standards continues beyond the Initial Cure Period, Keysight and
Agilent shall each promptly appoint a representative to negotiate in good faith
actions that may be necessary to correct such noncompliance.  The parties shall
have fifteen (15) calendar days following the expiration of the Initial Cure
Period to agree on corrective actions, and Keysight shall have fifteen (15)
calendar days from the date of an agreement of corrective actions to implement
such corrective actions and cure or cause the cure of such noncompliance
(“Second Cure Period”).

 

8.3                               ENFORCEMENT UPON FAILURE TO CURE.  If the said
noncompliance with the Quality Standards by Keysight or any Affiliate (as the
case may be) remains uncured after the expiration of the Second Cure Period,
then at Agilent’s election, Keysight or the non-complying Affiliate (as the case
may be) promptly shall cease offering the non-complying Licensed Products under
the Licensed Marks until Agilent reasonably determines that Keysight or the
non-complying Affiliate (as the case may be) has reasonably demonstrated its
ability and commitment to comply with the Quality Standards.  Nothing in this
Article VIII shall be deemed to limit Keysight’s obligations under Section 4.3
above or to preclude Agilent from exercising any rights or remedies under
Section 4.3 above.

 

8.4                               REPEATED VIOLATIONS OF REPORT REQUIREMENT.  
If Keysight violates Section 7.3(a), above, in any three (3) months during any
consecutive twelve (12)—month period, Keysight’s license rights to use the
Licensed Marks under this agreement shall be deemed automatically terminated
with respect to all Licensed Products, regardless of whether or not Agilent has
provided Keysight any notices of noncompliance.

 

8.5                               LICENSE RE-GRANT FOLLOWING LICENSE
TERMINATION.  In the event of an automatic license termination under Section 8.4
above, Keysight may, at any time, request in writing that Agilent re-grant
Keysight a license having identical terms to apply from the new grant date
forward and potentially also apply retroactively as to certain products.  The
written request shall include: (1) current Keysight Quality Reports;(2) all of
the relevant Keysight Quality Reports covering the periods of unlicensed use;
and (3) two thousand U.S. dollars ($2,000) per month for each month of
unlicensed use of the Licensed Marks, to compensate Agilent for the costs and
risks associated with Keysight’s unlicensed use of the Licensed Marks. 
Effective upon receipt of such request from Keysight, the license shall be
deemed granted effective from the receipt date forward.  If Keysight has also
requested the license apply retroactively, Agilent shall evaluate the request in
light of the written application.  Within thirty (30) days of receipt, Agilent
shall review the back Keysight Quality Reports and respond to the request with
any concerns raised in the current Keysight Quality Reports being addressed
using the processes of Section 7.3 and Sections 8.1, 8.2 and 8.3, above.  If
supported by the data submitted, Agilent shall grant the request for retroactive
application of the license by making the re-granted license applicable to the
relevant Licensed Products, as if the license had not been terminated.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IX
PROTECTION OF LICENSED MARKS

 

9.1                               GOODWILL OF LICENSED MARKS.  Any increase in
the goodwill associated with Keysight’s use of the Licensed Marks shall inure
exclusively to the benefit of Agilent and Keysight shall not acquire or assert
any rights therein.  Keysight recognizes the value of the goodwill associated
with the Licensed Marks, and that the Licensed Marks may have acquired secondary
meaning in the minds of the public.

 

9.2                               PROTECTION OF LICENSED MARKS.  During the term
of this License, Keysight shall assist Agilent, at Agilent’s request and
expense, in the procurement and maintenance of Agilent’s intellectual property
rights in the Licensed Marks.  Keysight will not grant or attempt to grant a
security interest in the Licensed Marks or record any such security interest in
the United States Patent and Trademark Office or elsewhere against any Mark
application or registration belonging to Agilent.  Keysight agrees to, and shall
cause its Affiliates to, execute all documents reasonably requested by Agilent
to affect further registration of, maintenance and renewal of the Licensed
Marks, recordation of the license relationship between Agilent and Keysight and
recordation of Keysight as a registered user.  Agilent makes no warranty or
representation that Mark registrations have been or will be applied for, secured
or maintained in the Licensed Marks throughout, or anywhere within the world. 
Keysight shall cause to appear on all Licensed Products, all Marketing Materials
and all Collateral Materials, such legends, markings and notices as may be
required by applicable law or as otherwise agreed by Agilent and Keysight.

 

9.3                               SIMILAR MARKS.  Keysight agrees not to use or
register in any country any Mark that is or may be confusingly similar to or
otherwise infringe Licensed Marks, or any element thereof.  Keysight agrees not
to adopt any Marks incorporating the root “Agil” or any other Mark confusingly
similar to the Licensed Marks.  Keysight shall not challenge Agilent’s ownership
of or the validity of the Licensed Marks or any application for registration
thereof throughout the world.  Keysight shall not use or register in any country
or jurisdiction, or permit others to use or register on its behalf in any
country or jurisdiction, any copyright, telephone number or any other
intellectual property right, whether recognized currently or in the future, or
any other designation which would affect the ownership or rights of Agilent in
and to the Licensed Marks, or otherwise take any action which would adversely
affect any of such ownership rights, or assist anyone else in doing so. 
Keysight shall cause its Affiliates and direct its Authorized Dealers to comply
with the provisions of this Section 9.3.

 

9.4                               INFRINGEMENT PROCEEDINGS.

 

(a)                                 NOTICE TO AGILENT.  If Keysight learns,
during the Term of this License, of any infringement or threatened infringement
of the Licensed Marks, or any unfair competition, passing-off or dilution with
respect to the Licensed Marks, Keysight shall provide timely notice to Agilent
or its authorized representative giving particulars thereof and indicating
whether Keysight requests Agilent take action to enforce its rights in such
matter.   Notwithstanding the foregoing, Keysight is not obligated to monitor or
police use of the Licensed Marks by Third Parties other than as specifically set
forth in Section 4.3 hereof.

 

16

--------------------------------------------------------------------------------


 

(b)                                 DECISION TO ENFORCE.  Except for those
actions initiated by Keysight pursuant to Section 4.3 hereof to enforce any
sublicense or other agreement with any Affiliate or Authorized Dealer, Agilent
shall have exclusive control of any litigation, opposition, cancellation or
related legal proceedings.  The decision whether to bring, maintain or settle
any such proceedings shall be at the exclusive option of Agilent; provided,
however, that in cases where Keysight is bearing the costs of such action,
Agilent agrees to consult with Keysight prior to making such decisions. 
Keysight can revoke its request that Agilent take action at any time upon
written notice.  If the revocation is received by Agilent before an action is
initiated, the revocation will be effective upon receipt.  However, if the
revocation is received by Agilent after an action is initiated, Keysight’s
revocation will become effective only upon the action being successfully
terminated or concluded.  If, during the pendency of an action for which
Keysight is bearing the costs, a settlement opportunity is presented that
Keysight elects to accept, Agilent may alone reject the settlement and continue
the litigation on the condition that Agilent bear the costs from that time
forward.  Keysight shall not and shall have no right to initiate any litigation,
opposition, cancellation or related legal proceedings with respect to the
Licensed Marks in its own name (except for those actions initiated by Keysight
pursuant to Section 4.3 hereof).  Other than disbursement of monetary recoveries
in accordance with Section 9.4(d), below, Agilent shall incur no liability to
Keysight or any other Person under any legal theory by reason of Agilent’s
failure or refusal to prosecute, nor by reason of any settlement to which
Agilent may agree.

 

(c)                                  KEYSIGHT ASSISTANCE.   Keysight shall
provide necessary information and assistance to Agilent or its authorized
representatives in the event that Agilent decides that proceedings should be
commenced.  Keysight agrees to cooperate with Agilent to enforce its rights in
the Licensed Marks, including to join or be joined as a party in any action
taken by Agilent against a Third Party for infringement or threatened
infringement of the Licensed Marks, to the extent such joinder is required under
mandatory local law for the prosecution of such an action.

 

(d)                                 COST OF ENFORCEMENT.  Unless Keysight has
indicated its desire that Agilent take action to enforce its rights in a matter,
Agilent shall be responsible for all costs associated with Agilent’s
enforcement, including the costs of Keysight assistance provided in accordance
with Section 9.4(c), above, and all monetary recoveries shall belong exclusively
to Agilent.  Where Keysight has requested Agilent take action, Keysight shall be
responsible for all costs associated with Agilent’s enforcement.  If Keysight is
responsible for costs, all monetary recoveries up to the full cost of
enforcement shall be paid to Keysight with any amounts above and beyond the cost
of enforcement split equally between Agilent and Keysight.  If Keysight revokes
its request that Agilent take action in a particular matter, Keysight shall
remain liable for any costs incurred through the date the revocation became
effective, and all monetary recoveries shall belong exclusively to Agilent.

 

(e)                                  PENDING ACTIONS.  As to actions pending on
as of the day prior to the Effective Date, Agilent shall continue to bear the
costs, and Keysight shall provide assistance in accordance with
Section 9.4(c) above, unless the parties otherwise agree in writing as to a
specific action.

 

17

--------------------------------------------------------------------------------


 

9.5                               TECHNICAL ASSISTANCE.  Except as otherwise set
forth herein, in the Agreement or any other mutually executed agreement between
the parties, no party shall be required to provide the other party with any
technical assistance or to furnish any other party with, or obtain on their
behalf, any documents, materials or other information (including copies of
registrations of the Licensed Marks).

 

9.6                               NO CHALLENGE TO TITLE.  The party receiving
the license hereunder acknowledges and agrees that the party (or its applicable
Affiliate) granting the license is the sole and exclusive owner of the Licensed
Mark so licensed.  Keysight agrees that it shall not (and shall cause its
Affiliates not to), for any reason, whether during or after the termination of
this License, do or authorize any Third Party to do, any of the following with
respect to any Licensed Mark licensed to Keysight or its Affiliates hereunder: 
(a) represent to any Third Party in any manner that it owns or has any ownership
rights in the Licensed Marks; (b) apply for federal, state, or national
registration of the Licensed Marks; or (c) impair, dispute or contest the
validity of the Agilent (or any of its Affiliates) right, title and interest in
and to the Licensed Marks.

 

ARTICLE X
CONFIDENTIALITY

 

The provisions set forth in Section 6.2 of the Separation Agreement are hereby
expressly incorporated into this License and made a part thereof, and all
information, whether written or oral, furnished by either party to the other
party or any Affiliate of such other party pursuant to this License shall also
be “Confidential Information,” as that term is defined in the Separation
Agreement.

 

ARTICLE XI
TERMINATION

 

11.1                        VOLUNTARY TERMINATION.  By written notice to
Agilent, Keysight may voluntarily terminate all or a specified portion of the
licenses granted to it hereunder by Agilent.  Such notice shall specify the
effective date of such termination and shall clearly specify any affected
Licensed Marks and Licensed Products.

 

11.2                        EFFECT OF TERMINATION; SURVIVAL.  Any voluntary
termination of licenses and rights of Keysight under Section 11.1 hereof shall
not affect Keysight’s licenses and rights with respect to any Licensed Products
made or furnished by Keysight prior to such termination or Keysight’s licenses
and rights with respect to any Licensed Marks not so terminated. 
Notwithstanding anything in this License to the contrary, Section 2.4
(Reservation of Rights), Section 2.13 (Indemnification), Article X
(Confidentiality), this Section 11.2 (Effect of Termination; Survival),
Article XII (Limitation of Liability and Warranty Disclaimer) and Article XIII
(Miscellaneous Provisions) shall survive any expiration or termination of this
License in whole or in part.

 

11.3                  CHANGE OF CONTROL.

 

(a)                                 Notwithstanding any other provisions of this
License, Change of Control, as defined in the IPMA applies to this License and
all licenses granted to Keysight by this

 

18

--------------------------------------------------------------------------------


 

License.   For example, if the licenses granted by Agilent to Keysight pursuant
to the IPMA are deemed not assignable pursuant to Section 8.2 of the IPMA, then
this License and all licenses granted under this License are not assignable.

 

(b)                                 Further, upon any Change of Control of
Keysight, the term specified in each of Sections 2.2(b), 3.3(b), 3.3(c),
3.3(d) and 3.3(e) shall change to “three (3) years from the Distribution Date,”
unless Agilent, in its sole and absolute discretion, agrees otherwise in
writing.  For example, in the absence of Agilent’s written agreement to the
contrary: (1) if the Change of Control event were to occur on the second
anniversary of the Distribution Date, then all licenses granted under this
Agreement would be deemed to terminate on the third anniversary of the
Distribution Date (i.e. in one (“1”) year); and (2) if the Change of Control
event were to occur after the third anniversary of the Distribution Date, then
all licenses granted under this agreement would be deemed terminated immediately
upon the occurrence of the Change of Control.

 

ARTICLE XII
LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

 

12.1                        IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES
OR LOST PROFITS, HOWEVER CAUSED AND BASED ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS LICENSE, WHETHER OR NOT SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING SHALL NOT,
HOWEVER, LIMIT THE DAMAGES AVAILABLE TO AGILENT FOR (A) INFRINGEMENT OR
MISAPPROPRIATION OF ANY LICENSED MARKS OR (B) BREACHES OF ARTICLE X.

 

12.2                        WARRANTIES DISCLAIMER.  EXCEPT AS OTHERWISE SET
FORTH HEREIN, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL LICENSED MARKS AND ANY
OTHER INFORMATION OR MATERIALS LICENSED OR FURNISHED HEREUNDER ARE LICENSED OR
FURNISHED WITHOUT ANY WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT THERETO, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF TITLE, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR
NON-INFRINGEMENT.

 

12.3                        Except as otherwise set forth herein, neither
Agilent nor any of its Affiliates makes any warranty or representation as to the
validity of any Licensed Mark or any warranty or representation that any use of
any Licensed Mark with respect to any product or service will be free from
infringement of any rights of any Third Party.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XIII
MISCELLANEOUS PROVISIONS

 

13.1                        ENTIRE AGREEMENT.  This License, together with the
Separation Agreement and the IPMA constitute the entire understanding between
the parties with respect to the subject matter hereof and shall supersede all
prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof.  To the extent that
there is a conflict between this License and such other agreements, this License
shall govern.

 

13.2                        INCORPORATION OF MISCELLANEOUS TERMS.  Article VIII
of the Separation Agreement is hereby incorporated into this Agreement by this
reference.

 

13.3                        DISPUTE RESOLUTION.  In the event of any
controversy, dispute or claim (a “Dispute”) arising out of or relating to any
party’s rights or obligations under this License (whether arising in contract,
tort or otherwise) (including the interpretation or validity of this License),
such Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation Agreement.

 

13.4                        SPECIFIC PERFORMANCE.  Subject to Section 13.3, in
the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this License, the party or parties who are
or are to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief (on an interim or permanent basis) of its
rights under this License, in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.  The
parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived.  Any requirements for the securing or posting of any bond
with such remedy are waived by each of the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESSS WHEREOF, the parties have caused this Trademark License Agreement to
be duly executed.

 

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Sheila Barr Robertson

 

 

Sheila Barr Robertson

 

 

Senior Vice President, Corporate Development and Strategy

 

 

 

 

 

Date:

August 1, 2014

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Ronald S. Nersesian

 

 

Ronald S. Nersesian

 

 

President and Chief Executive Officer

 

 

 

 

 

 

Date:

August 1, 2014

 

[Signature Page to the Trademark License Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Licensed Marks

 

1.              “Agilent” — word mark

 

2.              “Agilent Technologies” — word mark

 

3.              “Spark (4-dot)” - graphic

 

4.              “Spark (3-dot)” - graphic

 

5.              “Agilent Signature” — composite word mark and graphic, and trade
dress element

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Agilent Identity System:
Product Labeling Standards

 

[g66972mi05i001.jpg]

 

Click above graphic to open PDF.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Unencapsulated Integrated Circuits

 

Part Number

 

Description

1NB4-5057

 

IC-ASIC 1NB4-5057 256-TBGA, Agilent Trade Restricted

1NB7-8453

 

Rattler PRE AMP, Agilent Trade Restricted

1NB7-8477

 

Rattler Preamp 50 OHM, Agilent Trade Restricted

1NG9-8201

 

Sperlin - External

1NG9-8202

 

Berlin - External

2AT9-8201

 

IC ASIC preamplifier 40-QFN - external

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Licensed Products subject to Long—Term Exception

 

Part Number

 

Description

M9101A, M9102A, M9103A, M9120A, M9121A, M9122A, M9128A, M9130A, M9131A, M9132A,
M9133A, M9135A, M9146A, M9147A, M9148A, M9149A, M9150A, M9151A, M9152A, M9153A,
M9187A

 

Software/Firmware used in the “Pipeline” family of switch products.

 

 

 

M9330A, M9331A

 

Software/Firmware used in the Arbitrary Wafeform Generator

 

 

 

34921A, 34922A, 34923A, 34924A, 34925A, 34931A, 34932A, 34933A, 34934A, 34934C,
34937A, 34938A, 34939A, 34941A, 34942A, 34945A, 34945EXT, 34946A, 34947A,
34950A, 34951A, 34952A 34959A, 34980A, L4421A, L4433A, L4437A, L4445A, L4450A,
L4451A, L4452A, L4490A, L4491A, L4532A, L4534A

 

Software/Firmware used in the “Abe” family of switch products

 

 

 

Agilent Measurement Manager Software as distributed with USB modular products

 

This is a software module that runs the background and interfaces with embedded
code on every USB modular product made by Agilent prior to Keysight spin.
Changing the name may break functionality with legacy products.

 

 

 

Parametric Measurement Manager (PMM) as used with U2722/23A USB Modular Source
Measurement unit and its parametric test fixture accessory, U2941A

 

PMM is an optional, free software that allows users to program the U2722/23A and
the U2941A

 

 

 

W400d

 

VEE software

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

Quality Contacts

 

Keysight Contact:

 

Keysight Director of Quality

keysightquality.reporting@keysight.com and

bill_lycette@keysight.com

707.577.6571

 

1400 Fountaingrove Pkwy

Santa Rosa, CA 95403

 

Agilent Contact:

 

Agilent Enterprise Quality Director

agilentquality.reporting@agilent.com

408.345.8117

 

5301 Stevens Creek Blvd

Santa Clara, CA 95051

 

E-1

--------------------------------------------------------------------------------